ACCEPTED
                                                                                                      03-14-00669-CR
                                                                                                              3711269
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                 1/9/2015 11:36:23 AM
                                                                                                     JEFFREY D. KYLE
                                                                                                               CLERK
                                       No. 03-14-00669-CR

Ex Parte:                                     §              COURT OF APPEALS
                                                                              FILED IN
                                              §                        3rd COURT OF APPEALS
                                              §              IN THE THIRD AUSTIN, TEXAS
                                              §                        1/9/2015 11:36:23 AM
                                                             JUDICIAL DISTRICT
                                              §                          JEFFREY D. KYLE
JUSTIN CARTER                                 §              AUSTIN, TEXAS Clerk


                    Motion for Extension of Time to File Appellant’s brief


TO THE HONORABLE THIRD DISTRICT COURT OF APPEALS:

       COMES NOW, Justin Carter, Appellant in the above styled and numbered cause, by and

through undersigned counsel, and submits this Motion for Extension of Time pursuant to Rule

10.5 of the Texas Rules of Appellate Procedure. In support of the same, Appellant would show

this Honorable Court as follows:

       1.      Appellant’s brief is due on January 12, 2015.

       2.      Notice of receipt of the Reporter’s Record was received from this court on

               December 22, 2014.

       3.      Due to the holiday break, Defense counsel did not receive a copy of the reporter’s

               record until it was emailed to him on January 7, 2015.

       4.      Defense counsel will need a 14 day extension of the deadline in order to properly

               prepare Appellant’s brief.

       5.      No prior extensions have been sought for extending the time to file this brief.

       6.      This request is not made for the purposes of delay, but that justice may be done.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays this Honorable Court to

extend the deadline to file the Appellant’s Brief for an additional 14 days.
                                     Respectfully submitted,

                                     Chad P. Van Brunt
                                     Bar No. 24070784
                                     THE LAW OFFICE OF CHAD VAN BRUNT
                                     310 S. St. Mary’s Street
                                     Suite 1840 – Tower Life Bldg.
                                     San Antonio, Texas 78205
                                     (210) 399-8669
                                     (210) 568-4927 (telecopier)




                                     By:_____/s/ Chad Van Brunt_____________
                                     Chad P. Van Brunt


                                     Attorney for Justin River Carter




                               CERTIFICATE OF SERVICE

       This certifies that on January 8, 2015, a true and correct copy of the above and foregoing
document was served upon the Comal County District Attorney’s office via fax.


                                            ____/s/_Chad Van Brunt_________
                                            Chad P. Van Brunt